               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF VIRGINIA
                        ROANOKE DIVISION

ANTWON G. WHITTEN,                            )
                                              )
                 Plaintiff,                   )     Case No. 7:17CV00465
                                              )
v.                                            )     OPINION AND ORDER
                                              )
ATIF ATYIA, ET AL.,                           )     By: James P. Jones
                                              )     United States District Judge
                 Defendants.                  )


      Antwon G. Whitten, Pro Se Plaintiff; Margaret Hoehl O’Shea, Assistant
Attorney General, Office of the Attorney General of Virginia, Richmond, Virginia,
for Defendants David Anderson, Leslie Fleming, J. B. Messer, and B. J. Ravizee;
Jimmie C. Miller and James N. L. Humphreys, Hunter, Smith & Davis, LLP,
Kingsport, Tennessee, for Defendant Atif Atyia, M.D.; Rebecca J. Ketchie and
Andrew T. Wampler, Wilson Worley P.C., Kingsport, Tennessee, for Defendants
Rebecca D. Kelly and Billie Cowden; Susan A. Waddell, Guynn & Waddell, P.C.,
Salem, Virginia, for Defendant Dr. Rose Dulaney.

      The plaintiff, Antwon G. Whitten, proceeding pro se, has sued several

Virginia Department of Corrections (“VDOC”) officials under 42 U.S.C. § 1983

for allegedly conspiring to infect him with Hepatitis C, in violation of his

constitutional rights. After review of the record, I conclude that the defendants’

motions for summary judgment must be granted.
                                   I. BACKGROUND.

                              A. Whitten’s Allegations. 1

      On the morning of October 31, 2015, when Whitten was incarcerated at

Wallens Ridge State Prison, he and another inmate, C. Brown, had a fight inside a

cell. While the inmates were fighting, Brown bit two of Whitten’s fingers. A K-9

officer and his dog were involved in breaking up the fight, and the dog bit Whitten

in several places.

      Around noon, prison officials transported Whitten and Brown to the

emergency room at Lonesome Pine Hospital in nearby Big Stone Gap, Virginia.

Wallens Ridge Warden Fleming and Major Anderson were in the room while Atif

Atyia, M.D., was treating Whitten. Nurse Rebecca D. Kelly was also present.2

Whitten was the only African American male in the room.

      [W]hile [he was] on the emergency room table receiving sutures from
      [Dr.] Atyia, the conversation about how the Prison’s dog mauled
      [him, Whitten] stated, “That dog needs to be euthanized.” At that
      moment Warden Fleming, Major Anderson and [Dr.] Atyia all gave
      each other a look that said, “what [Whitten] said was somehow wrong

      1
          Although Whitten filed a document entitled Amended Complaint, ECF No. 10-
2, it did not offer a complete statement of his claims or the events on which they are
based. Accordingly, the court recognized it as an amendment to the initial Complaint. In
addition, Whitten has filed dozens of verified documents and declarations in this case,
stating and restating his allegations and claims in various versions. I have reviewed and
liberally construed them to compile this summary of the events he alleges.
      2
          Nurse Kelly’s last name is presently Gilly. To avoid confusion, however, I will
refer to her as Nurse Kelly.

                                           -2-
        or disrespectful.” 3 Soon after as the doctor was doing the sutures, he
        claimed to have pricked his finger, he went to get a new glove and
        was followed out the room by both Defendants Fleming and
        Anderson. Dr. Atyia returned and asked [Whitten] if [he] would take
        a Hepatitis test? [Whitten] stated, “Yes.” 4

Compl. 3-4, ECF No. 1. Lab Technician Billie Cowden then “entered the room

and inserted a needle in [Whitten’s] arm to draw blood.” Am. Compl. 2, ECF No.

10-2.

        In the days after Whitten returned to Wallens Ridge, a nurse came to his cell

on three occasions “and requested blood work but never told [him] the reason for

it.” Id. Dr. Dulaney, Whitten’s treating physician, had access to his medical

records and allegedly, “was totally aware that [he] did not have Hepatitis C or any

other disease other than heart disease” before October 31, 2015. Id. at 7.

        “[Whitten] was transferred to Red Onion State Prison in February 2016 and

days later on February 11th, 2016 Dr. Smith of [“Red Onion”] advised [Whitten]

that [he] had (Hepatitis C). Compl. 4, ECF No. 1. Whitten filed an informal

complaint and two regular grievances about Dr. Dulaney’s failure to tell him about

the blood tests or about his testing positive for Hepatitis C. Whitten alleges that

the grievance coordinators at Red Onion and Wallens Ridge, defendants J. B.

        3
         Elsewhere, Whitten states that his comment about euthanizing the dog “made
defendants Atyia, Fleming and Anderson look at each other with a sinister look of
disapproval.” Compl. Ex. U, Whitten Decl. 1, ECF No. 1-2.
        4
        Whitten apparently agreed to the blood test because he had heard rumors that
Brown had Hepatitis B. Compl. 4, ECF No. 1.
                                          -3-
Messer and B. J. Ravizee, respectively, conspired to interfere with his ability to

complete all levels of the grievance procedure.

                          B. The Defendants’ Evidence.

      After the fight between Whitten and Brown on October 31, 2015, a Saturday

morning, they were transported by ambulance to Lonesome Pine Hospital’s

emergency department, escorted by a sergeant and two correctional officers.

Warden Fleming and Major Anderson, the duty officer for the day at Wallens

Ridge, both drove separately to the hospital to speak to the inmates about the fight.

These officials deny making any decisions about Whitten’s medical care,

conspiring with anyone to harm him, or discriminating against him for any reason,

including his race. They also deny having had any reason to believe that anyone

would, or did, intentionally infect Whitten with the hepatitis C virus on October

31, 2015.

      Nurse Kelly, who had 23 years of medical experience, was working at the

hospital on October 31, 2015.      Her assignment was to assess patients in the

emergency department and implement the doctors’ orders. When Whitten arrived

to be treated for injuries he had sustained during the prison altercation, Dr. Atyia

was his attending physician, and Kelly was one of his nurses. Prison personnel

were present with Whitten, but Kelly is not sure who they were.




                                         -4-
        Dr. Atyia, a native of Egypt, is a licensed physician with years of experience

in the United States as an emergency and primary care physician. In October of

2015, Dr. Atyia was an independent contractor with Northeast Tennessee

Emergency Physicians (“NTEP”), a professional corporation that had a staffing

contract with the hospital to provide emergency medicine physicians. Under that

contract, Dr. Atyia was working in the hospital’s emergency department when

prison officials brought Whitten there for treatment just after noon on October 31,

2015.

        During the doctor’s examination of Whitten, he noted his understanding that

Whitten had been stabbed in his scalp, back, and left axilla during a fight with

another inmate and that a guard dog deployed to stop the fight had bitten and

scratched Whitten on his scalp, back, and left hand. Dr. Atyia

        administered a local anesthetic, Lidocaine. Plaintiff Whitten was
        prepped and draped in the usual sterile fashion and imaging was
        obtained to evaluate for foreign bodies. Plaintiff’s wound areas were
        sterilized. [The doctor] treated lacerations of the left axilla, left hand,
        and left upper back, which required 28 sutures for repair. There were
        also two stabbing lacerations in the left axilla which required
        significant repair with internal sutures. There were multiple small
        lacerations on the left hand and some superficial lacerations and
        scratch marks on the upper left back, which required 12-15 internal
        sutures and 15 external sutures. The repaired areas were dressed with
        antibiotic ointment and adhesive bandages. Plaintiff Whitten was
        discharged with a prescription of Augmentin, an antibiotic.

Atyia Decl. ¶ 5, ECF No. 79.



                                            -5-
      While suturing Whitten’s wounds, Dr. Atyia pricked his sterile glove and

hand with the suture needle. Immediately, he stopped the treatment to clean and

sterilize his hands and obtain a new pair of gloves. Dr. Atyia does not remember

whether or not he left the treatment room to do so. He states that two prison

officers were with Whitten during the treatment. Dr. Atyia did not know either of

these officers and does not remember that they identified themselves. The doctor

also had no relationship, contractual or otherwise, with VDOC. To the best of his

knowledge, he also did not know Whitten and had not previously treated him.

      Dr. Atyia does not recall Whitten making any comment about the prison

dog. The doctor had little or no discussion of any kind with the prison officers. He

specifically denies having any conversation with them about a conspiracy to harm

Whitten or about Whitten’s race, which was not mentioned.

      Whitten gave his permission to have a blood sample taken to test for “HIV-1

RNA and Hepatitis B.” Id. ¶ 8. Dr. Atyia ordered these tests in part out of concern

for his own health. The doctor potentially had been exposed because Whitten had

arrived covered with blood and because the doctor had pricked his finger through

his glove while suturing him.

      Billie Cowden, a phlebotomist for the hospital, received the order by Dr.

Atyia to take Whitten’s blood for testing.       Cowden remembers that prison

personnel were with Whitten while she was taking his blood, but she did not know


                                        -6-
them. During the few moments she was in the treatment area, she followed her

normal routine. She received Whitten’s verbal consent to have his blood drawn,

she took a new needle out of a sealed, sterile package, and she used that needle to

draw Whitten’s blood into a new, sterile vial. Cowden states that there was no

chance for the needle to become contaminated before she used it to draw Whitten’s

blood. She also states that she did not perform any other procedure on him; did not

use a dirty needle on him, or adulterate the needle or vial in any way; and did not

take any action intended to infect him with Hepatitis C.

      Dr. Atyia did not have Hepatitis C on October 31, 2015, nor does he have it

now. He denies that he or anyone else at the hospital used a needle on Whitten that

was infected with Hepatitis C, and states that the emergency department “do[es]

not have dirty needles contaminated with Hepatitis laying around.” Id.

      The results of Whitten’s blood test were not available at the time prison

officials transported him from the hospital back to the prison.        The hospital

medical records reflect that Nurse Kelly tried to call the Wallens Ridge medical

staff to speak with a nurse there about discharge instructions for Whitten’s care and

left a message. Specifically, Whitten was advised to follow-up with his primary

care doctor as soon as possible and to return to the emergency department if

conditions worsened or did not improve. Dr. Atyia provided no further treatment

to Whitten after October 31, 2015.


                                         -7-
      Dr. Rose Dulaney was one of the prison physicians at Wallens Ridge in the

fall of 2015. Medical records reflect that she saw Whitten on September 28, 2015,

“for follow up of a prior cardiac workup.” Mem. Supp. Mot. Summ. J., Dulaney

Decl. ¶ 3, ECF No. 100-1. That day, the doctor checked his liver enzymes level on

the report and saw that they were elevated. Dr. Dulaney states, “This is a non-

specific laboratory result, which can be caused by many things, not all of which are

serious.” Id. After Whitten refused “an MD call” on October 5, 2015, “[b]ecause

of his recently reported elevated liver enzymes,” Dr. Dulaney “ordered a hepatitis

C panel.” Id. ¶ 4. The test results were negative for Hepatitis C.

      After the fight between Whitten and Brown on October 31, 2015, Dr.

Dulaney saw Whitten on November 2, 9, and 30, and on December 9, 2015, for

treatment of dog bites to his axilla, back, and arm. She also scheduled a chronic

illness visit with Whitten for January 6, 2016, to check on his chronic conditions of

hypertension and hyperlipidemia, but Whitten refused that visit. Nevertheless, Dr.

Dulaney ordered that Whitten’s blood be drawn for repeat laboratory testing.

These test results, received on or about January 13, 2016, showed elevated liver

enzymes. Dr. Dulaney ordered that the enzyme levels be checked again in one

month. That recheck of Whitten’s liver enzyme levels was conducted on January

28, 2016.




                                         -8-
       Dr. Dulaney reviewed Whitten’s medical chart on February 3, 2016, and saw

that the laboratory results once again showed that his liver enzymes were elevated.

As a result, Dr. Dulaney ordered a hepatitis panel. A nurse drew blood for that test

later that night. Dr. Dulaney did not receive the results of that hepatitis panel

because Whitten was transferred from Wallens Ridge to Red Onion on February 6,

2016. Medical records indicate that the results of the February 2016 hepatitis

panel were reported to prison doctor Smith at Red Onion on February 9, 2016. Dr.

Dulaney states that she was not aware during her treatment of Whitten that he had

Hepatitis C.

                             C. The Claims and Motions.

       In his Complaint as amended, Whitten names the following defendants:

Fleming, Anderson, Dr. Atyia, Cowden, Nurse Kelly, Dr. Dulaney, Messer, and

Ravizee. Liberally construed, Whitten’s submissions allege the following claims:

(1) the defendants conspired to infect Whitten with Hepatitis C on October 31,

2015, because of his race and his comment that the prison dog should be

euthanized, and to cover up that unconstitutional act by not revealing his condition

or by impeding his grievances, in violation of the Eighth and Fourteenth

Amendments; 5 (2) Dr. Atyia and Cowden committed medical malpractice on


       5
          Whitten asserts his constitutional claims under 42 U.S.C. § 1983 and his
conspiracy claims under that statute, as well as 42 U.S.C. § 1985(3). He also alleges that
various defendants conspired to violate his constitutional rights in violation of 18 U.S.C.
                                            -9-
October 31, 2015; (3) Dr. Dulaney was deliberately indifferent to a serious medical

need and was negligent, by failing to inform Whitten of his Hepatitis C or treat him

for it while he was at Wallens Ridge; (4) defendants Messer and Ravizee violated

grievance procedure provisions, thus depriving Whitten of due process; and (5)

various defendants committed other violations of state law. As relief, Whitten

seeks declaratory relief, compensatory and punitive damages, and injunctive relief

providing that he be transferred to a prison out of this region.

       The defendants have filed motions for summary judgment supported by

affidavits or declarations. 6 Among other things, they all deny that they harmed

Whitten by infecting him with Hepatitis C, by knowingly allowing anyone else to

do so, or by covering up the infection in any way. All of the defendants, except for

Dr. Atyia and Dr. Dulaney, have asserted as an affirmative defense that Whitten’s

claims against them are barred because he failed to exhaust administrative

remedies before filing this lawsuit.        See 42 U.S.C. § 1997e(a).         Whitten has




§ 241. A private citizen cannot file claims under this criminal statute. See, e.g., El-Bey v.
Rogalski, No. GJH-14-3784, 2015 WL 1393580, at *3 (D. Md. Mar. 24, 2015) (noting
that 18 U.S.C. § 241 is a criminal statute and “therefore provide[s] for no private right of
action”).
       6
         The court docketed one of Whitten’s responses to the defendants’ motions as his
Motion for Summary Judgment, ECF No. 91. He never argues, however, that no material
facts remain in dispute or that I should grant summary judgment in his favor. Therefore,
I construe the pleading as a response to the defendants’ motions.

                                            -10-
engaged in discovery and has responded to the defendants’ motions. After review

of the record, I conclude that these motions are ripe for disposition.7

                                    II. DISCUSSION.

                          A. Summary Judgment Standard.

          A court should grant summary judgment “if the movant shows that there is

 no genuine dispute as to any material fact and the movant is entitled to judgment

 as a matter of law.” Fed. R. Civ. P. 56(a). “Only disputes over facts that might

 affect the outcome of the suit under the governing law will properly preclude the

 entry of summary judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

 (1986). In short, a motion for summary judgment should be granted when the

 proof, taken in the form admissible at trial, would lead a reasonable juror to but

 one conclusion. Id. at 247-52. I must view the record as a whole and draw all

 reasonable inferences from the facts in the light most favorable to Whitten, as the




      7
           Dr. Atyia moved for summary judgment on several grounds, including his
contention that he was not acting under color of state law for purposes of 42 U.S.C.
§§ 1983 or 1985 when he treated Whitten on October 31, 2015. The magistrate judge
granted Dr. Atyia’s motion seeking a stay of discovery until I had addressed his motion.
Whitten has not demonstrated that his ability to respond fully to the defendants’ motions
was hampered in any way because he did not receive particular discovery information
from Dr. Atyia. Furthermore, I have reviewed Whitten’s discovery requests, ECF Nos.
47, 48, 53, 72-6, and 77. The information he sought through these requests has either
been provided to him by other means or is not directed toward proving the crux of his
claims in this case, namely, how he contracted Hepatitis C.

                                          -11-
 nonmoving party. Shaw v. Stroud, 13 F.3d 791, 798 (4th Cir. 1994).8 To survive

 summary judgment, Whitten must present sufficient evidence that could carry the

 burden of proof on each element of his claims at trial. Id. “[U]nsupported

 speculation is not sufficient to defeat a summary judgment motion.” Baber v.

 Hosp. Corp. of Am., 977 F.2d 872, 874-75 (4th Cir. 1992).

                    B. Exhaustion of Administrative Remedies.

      The Prison Litigation Reform Act provides that a prisoner cannot bring a

civil action concerning prison conditions until he has first exhausted available

administrative remedies. 42 U.S.C. § 1997e(a). This exhaustion requirement is

“mandatory,” Ross v. Blake, 136 S. Ct. 1850, 1856 (2016), and “applies to all

inmate suits about prison life.” Porter v. Nussle, 534 U.S. 516, 532 (2002). To

comply with § 1997e(a), an inmate must properly follow each step of the

established grievance procedure that the facility provides to prisoners and meet all

deadlines within that procedure. See Woodford v. Ngo, 548 U.S. 81, 90-94 (2006).

      Defendants Fleming, Anderson, Ravizee, Mullins, Cowden, and Nurse Kelly

have asserted that Whitten’s claims against them are barred because he failed to

properly exhaust administrative remedies before filing this action, as required by

42 U.S.C. § 1997e(a). Messer and Ravizee have presented affidavits in support of

this contention.

      8
         I have omitted internal quotation marks, alterations, and citations here and
throughout this opinion, unless otherwise noted.
                                        -12-
      Operating Procedure (“OP”) 866.1 is the written administrative remedies

procedure that VDOC inmates must follow to comply with § 1997e(a). Mem.

Supp. Mot. Summ. J., Messer Aff. ¶¶ 5-8 and Enclosure A, ECF No. 106-3. Under

this procedure, an inmate with a grievance about some event or issue must first

make a good faith effort to resolve his concerns informally, which he does by

completing an Informal Complaint form and submitting it to prison staff. A staff

member at the facility should provide the inmate with a written response on the

bottom of the Informal Complaint form within 15 days. The inmate, however, is

responsible for filing this form in a timely manner so that he can receive that staff

response and attach the form to a Regular Grievance to initiate the formal

grievance procedure within thirty days after the incident at issue. “If 15 calendar

days have expired from the date the Informal Complaint was logged without the

offender receiving a response, the offender may submit a Grievance on the issue

and attach the Informal Complaint receipt as documentation of the attempt to

resolve the issue informally.” OP 866.1(V)(B)(2).

      A Regular Grievance must be filed within 30 days of the occurrence about

which it complains. Normally, “[i]nformal complaints must be addressed at the

facility level and may not be referred to departments outside the facility.” OP

866.1(V)(D). “If the offender has been transferred [since the event he is grieving],

the offender should submit the informal complaint and subsequent grievance to the


                                        -13-
facility where the issue originated.” OP 866.1(VI)(A)(2)(b)(i). When a transferred

inmate is indigent, the grievance coordinator “will forward the informal complaint

and subsequent grievance to the facility where the issue originated.”            OP

866.1(VI)(A)(2)(b)(ii).

      After investigation of a properly filed Regular Grievance, the warden or his

designee will send the inmate a Level I response.        If the responding official

determines the grievance to be unfounded, the inmate must appeal that holding to

Level II, the regional administrator, and in some cases, to Level III, to satisfy the

exhaustion requirement.

      If a Regular Grievance does not meet the criteria for acceptance and
      review by the Regional Ombudsman does not result in intake into the
      grievance process, the issue must be resubmitted in accordance with
      the criteria for acceptance. The exhaustion of remedies requirement
      will be met only when the Regular Grievance has been accepted into
      the grievance process and appealed through the highest eligible level
      without satisfactory resolution of the issue.

OP 866.1(IV)(O)(2)(b) (emphasis added).

      The record evidence indicates that Whitten learned from Dr. Smith at Red

Onion on February 11, 2016, that he had Hepatitis C. On February 18, 2016,

Whitten filed an Informal Complaint, asserting that Dr. Dulaney had known, but

had never told him while he was at Wallens Ridge, that he had contracted Hepatitis

C, and “simply transferred [him].” Compl. Ex. L, ECF No. 1-1. Nurse Phipps at

Red Onion wrote a response, dated March 1, 2016, stating, “I understand what you


                                        -14-
are saying but the results had to be confirmed before you were told. The [V]DOC

transferred you, the [doctor] had nothing to do with that.” Id. Whitten did not

receive this response within the 15-day deadline.

      On March 16, 2016, Whitten filed his first Regular Grievance about

Dulaney’s failure to tell him that he had Hepatitis C. He explained that he had not

received a timely Informal Complaint response and was attaching the receipt

instead. Messer returned the Regular Grievance to Whitten on March 22, 2016,

and directed him to “[a]ttach informal & resubmit for intake review.” Mem. Supp.

Mot. Summ. J., Messer Aff. Enclosure B, ECF No. 106-3.

      Whitten submitted a second Regular Grievance about Dr. Dulaney, dated

March 23, 2016. Messer rejected it because it was untimely filed and concerned

events at a different prison, Wallens Ridge. Messer Aff. Enclosure C, ECF No.

106-3. On April 4, 2016, Ravizee at Wallens Ridge received a Regular Grievance

from Whitten, dated March 23, 2016, complaining about Dr. Dulaney failing to

inform him about his Hepatitis C. Ravizee rejected this Regular Grievance at

intake as untimely filed. Mem. Supp. Mot. Summ. J., Ravizee Aff., Enclosure C,

ECF No. 106-4.

      The defendants bear the burden of asserting and proving the affirmative

defense that Whitten failed to properly exhaust available administrative remedies

regarding his claims before filing suit. See Jones v. Bock, 549 U.S. 199, 216


                                        -15-
(2007). It is undisputed that Whitten did not file a Regular Grievance within 30

days of February 11, 2016, the date when he learned of his Hepatitis C diagnosis.

This event triggered the timeline under OP 866.1 for Whitten to utilize

administrative remedies to address his grievances.        The Regular Grievances

Whitten submitted at Red Onion about Dr. Dulaney, however, were filed on March

16 and 23, 2016 — 34 and 41 days after February 11, 2016.              The Regular

Grievance he submitted to Wallens Ridge was filed on April 4, 2016, 53 days after

the event of which it complained. Thus, all of the Regular Grievances Whitten

filed about contracting Hepatitis C were untimely, and thus not properly filed. It is

also undisputed that Whitten never filed a Regular Grievance at either prison

asserting that any group of individuals conspired to purposefully infect him with

Hepatitis C.

      Given this evidence, with no material fact in dispute, I find that Whitten did

not properly file a Regular Grievance in compliance with OP 866.1 within 30 days

after the February 11, 2016, incident that triggered his claims about contracting

Hepatitis C. On summary judgment, an inmate may escape having his claims

barred under § 1997e(a) for failure to exhaust administrative remedies if he states

facts showing that the remedies under the established grievance procedure were not

“available” to him. Ross, 136 S. Ct. at 1859 (noting that circumstances making

prison grievance procedures unavailable “will not often arise”). Generally, “an


                                        -16-
administrative remedy is not considered to have been available if a prisoner,

through no fault of his own, was prevented from availing himself of it.” Moore v.

Bennette, 517 F.3d 717, 725 (4th Cir. 2008).

      Whitten makes no such showing. The procedure clearly states that Informal

Complaints and Regular Grievances about events at another prison facility should

be submitted to that facility within the applicable filing deadlines, rather than to the

prison where the inmate is currently confined.         Whitten failed to follow this

procedure. He did not file his Informal Complaint at Wallens Ridge, and he did

not file any timely Regular Grievance. Whitten seeks to blame Messer for failing

to forward his Informal Complaint to Wallens Ridge. It is evident from the record,

however, that an inmate’s medical records accompany him when he is transferred.

Thus, Red Onion medical staff would have been questioned about Whitten’s

medical complaints, no matter where the Informal Complaint was submitted.

Moreover, Messer’s alleged misdirection of the document did not prevent Whitten

from receiving a response (albeit not a timely one) or from filing his Regular

Grievance by March 12, 2016 — within 30 days after February 11, 2016. He

failed to do so. Whitten offers no excuse for failing to file a timely Regular

Grievance asserting his contention that Wallens Ridge and hospital personnel

conspired to infect him with Hepatitis C on October 31, 2015.




                                          -17-
      For the stated reasons, I find no material disputed fact on which Whitten

could prove that he properly exhausted administrative remedies or that those

remedies were unavailable to him in any respect. Accordingly, he is barred under

§ 1997e(a) from pursuing his claims against defendants Fleming, Anderson,

Messer, Ravizee, Kelly, and Cowden. 9 I will grant their motions for summary

judgment on that ground. Because the timelines in OP 866.1 have long since

expired, I find no indication that Whitten could now exhaust administrative

remedies on these claims. Therefore, I will dismiss the claims with prejudice.

                                    C. State Action.

      To state a cause of action under 42 U.S.C. § 1983, Whitten must establish

that he has been deprived of rights guaranteed by the Constitution or laws of the

United States and that this deprivation resulted from conduct committed by a

person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988). A


      9
          The record does not reflect whether or not Whitten exhausted administrative
remedies as to his claims that Messer and Ravizee hampered his ability to utilize the
grievance procedures. I find no evidence that they did so, however. Moreover, Whitten’s
claims that these defendants violated the grievance procedures do not give rise to any
viable constitutional claim. Allegations that state officials have not followed their own
policies or procedures do not amount to any constitutional violations, and, therefore, they
are not actionable under § 1983. See United States v. Caceres, 440 U.S. 741, 752-55
(1979); Riccio v. Cty. of Fairfax, 907 F.2d 1459, 1469 (4th Cir. 1990). In addition,
“inmates have no constitutional entitlement or due process interest in access to a
grievance procedure. An inmate thus cannot bring a § 1983 claim alleging denial of a
specific grievance process.” Booker v. S.C. Dep’t of Corr., 855 F.3d 533, 541 (4th Cir.
2017). Accordingly, the defendants are entitled to summary judgment regarding any
allegation that they did not comply with a prison policy provision or interfered with
Whitten’s ability to utilize the grievance procedure.
                                           -18-
person acting under color of state law “must either be a state actor or have a

sufficiently close relationship with state actors such that a court would conclude

that the non-state actor is engaged in the state’s actions.” DeBauche v. Trani, 191

F.3d 499, 506 (4th Cir. 1999).

      One circumstance when a private party will be deemed a state actor is “when

the state has delegated a traditionally and exclusively public function to a private

actor.” Id. at 507. “[T]he provision of medical services to prison inmates is

traditionally the exclusive prerogative of the state,” because the Eighth

Amendment requires the state “to provide adequate medical care to its prisoners

because prisoners, due to their incarceration, cannot obtain medical care on their

own.” Conner v. Donnelly, 42 F.3d 220, 224 (4th Cir. 1994). “Regardless of the

physician’s employment relationship with the state, any physician authorized by

the state to provide medical care to a prisoner exercises power that is traditionally

the exclusive prerogative of the state.” Id. at 225.

      It is well established that a state-employed physician who provides medical

services to inmates is a state actor, whether he works directly for the state or under

contract.   West, 487 U.S. at 54-55.       Similarly, when the state authorizes an

independent physician to provide an inmate with medical care, that physician “acts

under color of state law even though there was no contractual relationship between

the prison and the physician.” Conner, 42 F.3d at 223 (holding that a private


                                         -19-
physician specializing in orthopedic medicine acted under color of state law when

he saw and treated an inmate four times at his private office on referral from a

prison doctor).     In such a situation, the physician “assumes the state’s

constitutional obligation to provide medical care to its prisoners” and thus

“exercises power that is traditionally the exclusive prerogative of the state.” Id. at

224-25; see also Hixson v. Hutcheson, Nos. 5:17-CV-00032, 5:18-CV-00001, 2018

WL 3715763, at *4 (W.D. Va. Aug. 3, 2018) (holding that nurses employed by a

regional health care provider and assigned to provide medical care to jail inmates

were state actors for purposes of § 1983).

      Dr. Atyia claims that he was not acting under color of state law when he

treated Whitten and, therefore, is not subject to Whitten’s claims under § 1983.

Dr. Atyia relies on his employment status as an independent contractor with private

corporation NTEP which has a staffing contract with various hospitals to provide

emergency room physicians. I find no merit to this argument. When Dr. Atyia

provided treatment to Whitten, he “assume[d] the state’s constitutional obligation

to provide medical care to its prisoners” and thereby “exercise[d] power that is

traditionally the exclusive prerogative of the state.” Conner, 42 F.3d at 224-25. In

so doing, Dr. Atyia acted under color of state law for purposes of §§ 1983 and

1985. Therefore, I cannot grant Dr. Atyia’s Motion for Summary Judgment on the




                                         -20-
ground that he is not a state actor. I will, however, grant his motion on alternative

grounds.

                       D. The Eighth Amendment Claims.

      To state a cause of action under §1983, Whitten must establish that he has

 been deprived of rights guaranteed by the Constitution or laws of the United

 States and that this deprivation resulted from conduct committed by a person

 acting under color of state law. West, 487 U.S. at 48. The Eighth Amendment’s

 prohibition against cruel and unusual punishment imposes on prison officials an

 “obligat[ion] to take reasonable measures to guarantee inmate safety.” Makdessi

 v. Fields, 789 F.3d 126, 132 (4th Cir. 2015). Similarly, a prisoner has an Eighth

 Amendment right to the medical care necessary to address his serious medical

 needs. See Estelle v. Gamble, 429 U.S. 97, 103-04 (1976). Not every harm that

 an inmate suffers while in prison related to hazardous conditions or medical

 needs, however, “translates into constitutional liability for prison officials

 responsible for the [inmate’s] safety.” Makdessi, 789 F.3d at 133.

      When the inmate alleges that the defendants exposed him to a hazardous

living condition, he must show, objectively, that the allegedly hazardous condition

he identifies caused him a serious injury. Strickler v. Waters, 989 F.2d 1375,

1380-1381 (4th Cir. 1993). If his claim is that the defendant failed to protect him

from the condition that caused him injury, he must also show that, subjectively, the

                                        -21-
official had a “sufficiently culpable state of mind to be held liable,” namely,

“deliberate indifference.”    Makdessi, 789 F.3d at 133.            To be deliberately

indifferent, the defendant “must both be aware of facts from which the inference

could be drawn that a substantial risk of serious harm exists, and he must also draw

the inference.” Farmer v. Brennan, 511 U.S. 825, 837 (1994). Similarly, where an

inmate claims a constitutional violation related to medical care, he must show that

the defendant “had actual subjective knowledge of both the inmate’s serious

medical condition and the excessive risk posed by the official’s action or inaction.”

Jackson v. Lightsey, 775 F.3d 170, 178 (4th Cir. 2014).

      1. Dr. Atyia.

       Whitten alleges that Dr. Atyia and the others in the treatment room with

 him on October 31, 2015, plotted to have Cowden use a needle to take blood

 from Whitten that had been somehow purposely infected with Hepatitis C; the

 dirty needle caused Whitten to contract the disease; and Dr. Dulaney, Messer, and

 Ravizee covered up the plot by failing to tell Whitten about, or treat him for, the

 disease, or by delaying his grievance forms. In response to the defendants’

 summary judgment motions, Whitten offers various verified pleadings and

 exhibits that allegedly support this alleged sequence of events.

       A test of Whitten’s blood at Wallens Ridge in mid-October of 2015 was

 negative for Hepatitis C. On October 31, 2015, while suturing Whitten’s dog bite

                                         -22-
wounds, Dr. Atyia pricked his finger and glove and left the room with Fleming

and Anderson, all of whom exchanged a “look” that Whitten interpreted as

sinister. When Dr. Atyia returned, Whitten consented to a blood test for HIV and

Hepatitis B. Cowden came in shortly, unwrapped a needle, and took a blood

sample from Whitten that was sent to a laboratory for testing.

      The results of that blood test were negative for Hepatitis B. In January of

2016, at Wallens Ridge, Dr. Dulaney ordered two blood tests for Whitten, both of

which showed elevated liver enzymes. On February 3, at the doctor’s order, a

nurse took blood from Whitten for a laboratory test for Hepatitis C. On February

9, 2016, after Whitten had arrived at Red Onion, Dr. Smith received the blood

test results, and two days later, on February 11, 2016, Whitten learned that he had

contracted Hepatitis C.

      From these facts, Whitten has inferred that “[t]here is no other explanation

for [his infection with Hepatitis C], other than [he] was intentionally infected or a

dirty needle was intentionally used on [him]. Compl. 4, ECF No. 1.              The

defendants have offered evidence, however, that Dr. Atyia does not have

Hepatitis C, that Cowden used a newly unpackaged needle to take Whitten’s

blood on October 31, 2015, and that the hospital’s emergency department does

not have a stockpile of Hepatitis C-infected needles to draw from at the whim of

instant coconspirators. Moreover, all of the defendants have denied knowledge

                                        -23-
that the needle Cowden used was infected with Hepatitis C or having any joint

purpose with anyone else to infect Whitten because he was black and wanted a

dog euthanized for biting him.

      Taken as a whole, the evidence does not support a reasonable inference

that Whitten contracted Hepatitis C through Cowden’s needle while she was

taking his blood for testing on October 31, 2015. At the most, Whitten’s facts

present merely a coincidence — the close timing between that blood draw and the

positive Hepatitis C test result received just three months later. Whitten has not

presented any facts eliminating other means by which he could have contracted

the virus, such as through an unsanitary needle used for tattooing or during some

other, earlier incident when he somehow came in contact with an infected

inmate’s blood. He fails to offer any evidence concerning how long the Hepatitis

C virus might have been present in his body before a blood test would reflect a

positive result. He presents no evidence concerning how Cowden or any of the

other defendants might have obtained a needle bearing the virus and wrapped in

the sterile package that Cowden removed it from before drawing his blood.

      Moreover, Whitten presents no facts supporting a reasonable inference that

Dr. Atyia knew on October 31, 2015, that the needle Cowden used to draw

Whitten’s blood presented a substantial risk of serious harm to the inmate and

failed to prevent that harm. Nor do I find evidence in the record supporting a

                                       -24-
 conclusion that Dr. Atyia ordered Cowden to inflict such harm. Whitten cannot

 carry his case past summary judgment based merely on the coincidental timing of

 his Hepatitis C diagnosis and his self-serving, speculative interpretation of a

 glance between strangers as threatening to his health. Baber, 977 F.2d at 874-75

 (“[U]nsupported speculation is not sufficient to defeat a summary judgment

 motion.”); see also Hoffman v. Tuten, 446 F. Supp. 2d 455, 456, 471 (D.S.C.

 2006) (finding plaintiff inmate’s claim that a defendant’s use of an unsanitary

 syringe was “the only possible way he could have contracted Hepatitis C”

 constituted “bald allegations” insufficient to show defendants were deliberately

 indifferent to his health). Thus, I cannot find that Whitten has presented any

 material fact on which he could persuade a jury that he was infected with

 Hepatitis C on October 31, 2015, at Dr. Atyia’s behest in the manner he has

 claimed. I will, therefore, grant the doctor’s motion as to Whitten’s Eighth

 Amendment claims.

      2. Dr. Dulaney.

      Dr. Dulaney has filed a Motion to Dismiss or in the Alternative for

Summary Judgment. Because the factual record has been fully developed, I will

grant summary judgment in her favor.

      Whitten’s Amended Complaint contends that Dr. Dulaney furthered the

other defendants’ conspiracy “indirect[ly],” becoming “involved by her silence.”

                                       -25-
Am. Compl. 7, ECF No. 10-2. Liberally construed, he claims that Dr. Dulaney

knew from his blood test results after October 31, 2015, that he had contracted

Hepatitis C, but did not tell or treat him. Whitten contends that these actions or

omissions constitute “deliberate indifference to a . . . serious medical need.” Id.

      To satisfy the subjective inquiry of a deliberate indifference claim, the

plaintiff must show that the public official “knows of and disregards an excessive

risk to inmate health or safety.” Farmer, 511 U.S. at 837. On the other hand, “a

complaint that a physician has been negligent in diagnosing or treating a medical

condition does not state a valid claim of medical mistreatment under the Eighth

Amendment.” Estelle, 429 U.S. at 106 (“Medical malpractice does not become a

constitutional violation merely because the victim is a prisoner.”).        Thus, to

survive summary judgment, Whitten must present evidence showing more than a

“mere error of judgment or inadvertent failure to provide medical care, or [his

own] mere disagreement concerning questions of medical judgment.” Germain v.

Shearin, 531 F. App’x 392, 395 (4th Cir. 2013) (unpublished).

      Whitten fails to present facts showing that Dr. Dulaney was deliberately

indifferent to his serious medical needs related to Hepatitis C. The uncontroverted

evidence is that she monitored his liver enzyme levels for weeks at Wallens Ridge,

in addition to tracking and treating his cardiac issues. He complains that she did

not tell him, after these levels drastically increased, that he had the virus. Dr.

                                         -26-
Dulaney states, however, that increased enzyme levels may indicate conditions

much less serious than Hepatitis C, and Whitten fails to contradict this opinion

with any other medical expert’s information.         Dr. Dulaney made a medical

judgment to perform a blood test specifically for Hepatitis C and wait for the

results before telling Whitten or treating him for a virus that he might not yet have

contracted. Whitten’s apparent disagreement with this medical judgment is simply

not sufficient to support a deliberate indifference claim. Therefore, I will grant Dr.

Dulaney’s Motion for Summary Judgment as to all Whitten’s Eighth Amendment

claims against her.

                             E. Other Federal Claims.

      Whitten claims that by allegedly conspiring to infect him with Hepatitis C,

the defendants treated him differently than other inmates because of his race. “A

claim of racial discrimination is a grievous charge, which certainly can rise to

constitutional dimensions,” implicating the Equal Protection Clause of the

Fourteenth Amendment. Chapman v. Reynolds, 378 F. Supp. 1137, 1140 (W.D.

Va. 1974). “[A]bsent some factual evidence the court will not look behind the

determinations of prison officials on mere accusations that they are racially

motivated.” Id. Thus, merely conclusory allegations of discrimination based on

race, such as Whitten has assserted, are insufficient to state a Fourteenth




                                         -27-
Amendment claim. All of the defendants are, therefore, entitled to judgment as a

matter of law as to any such claims.

      Additionally, Whitten contends that the defendants, including Dr. Atyia and

Dr. Dulaney, conspired to deprive him of civil rights and lodges a claim against

them under 42 U.S.C. § 1985(3). To state a claim under this section, a plaintiff

must establish the following four elements:

      (1) a conspiracy of two or more persons, (2) who are motivated by a
      specific class-based, invidiously discriminatory animus to (3) deprive
      the plaintiff of the equal enjoyment of rights secured by the law to all,
      (4) and which results in injury to the plaintiff as (5) a consequence of
      an overt act committed by the defendants in connection with the
      conspiracy.

Simmons v. Poe, 47 F.3d 1370, 1376 (4th Cir. 1995). Moreover, a plaintiff must

show an agreement or a “meeting of the minds” by defendants to violate the

claimant’s constitutional rights.      Id. at 1377.   Conclusory allegations of a

conspiracy are insufficient to state a claim. Id.

      As already discussed, Whitten has offered no more than his speculation

about the defendants’ facial expressions to support his claims that the defendants

conspired to harm him. Similarly, he offers no factual support for his claim that

they did so based on his skin color. More importantly, Whitten has not presented

any material fact on which he could prove that any act or omission by any of the

defendants caused him injury, as required under Simmons and § 1985(3).



                                          -28-
Accordingly, I will grant the defendants’ motions as to Whitten’s § 1985(3)

claims.

                            F. The State Law Claims.

      For the reasons discussed, I will dismiss or grant summary judgment as to

all of Whitten’s federal claims against the defendants. I decline to exercise

supplemental jurisdiction over any of his state law claims, pursuant to 28 U.S.C. §

1367(c), and will dismiss them without prejudice.

                                III. CONCLUSION.

      For the reasons stated in the Opinion, it is ORDERED as follows:

      1.    Plaintiff’s pleading at ECF No. 91, is CONSTRUED as a

            Response to Defendants’ Motions, and the clerk will

            CORRECT the docket accordingly;

      2.    The motions for summary judgment by defendants Fleming,

            Anderson, Messer, Ravizee, Cowden, Kelly, Dulaney, and

            Atyia, ECF Nos. 38, 78, 83, and 105, are GRANTED and the

            plaintiff’s federal claims are hereby DISMISSED WITH

            PREJUDICE; and

      3.    All state law claims are hereby DISMISSED WITHOUT

            PREJUDICE, pursuant to 28 U.S.C. § 1367(c).

      A separate Judgment will be entered herewith.

                                        -29-
       ENTER: March 29, 2019

       /s/ JAMES P. JONES
       United States District Judge




-30-
